Title: To George Washington from David Humphreys, 12 May 1791
From: Humphreys, David
To: Washington, George

 
(Secret) 
My dear SirLisbon May 12th 1791 
Lest my letters to the Secretary of State on the subject of the Persons executing the Duties of the Consulate here, should have been so inexplicit as to leave your mind in doubt respecting the merits or pretensions of those persons, I take the liberty to add a few facts; not because I feel myself interested in the decision, but because I wish to remove embarrassments from your mind.
The family of the Dohrmans ought certainly to be considered by the Americans as having great merit for their conduct in time of the war & since; Mr Jacob Dohrman does not seem much to expect an appointment, but earnestly wishes that Mr Harrison, may be appointed, as Vice-Consul, untill some native of America shall be named. Mr Dohrman is very desirous to obtain a share in the consignment business if possible.
Mr Samuel Harrison has for some years past, done all the business of the American Consulate in this Port; and, I believe, to very good acceptance. I have had occasion lately to employ him in one way or another a good deal myself; and I have found him, so far as I am able to form a judgment, active, faithful & intelligent in business. I should conceive him very competent to act as Vice Consul until & even after some American shall be established as Consul here. Indeed this will now, of course, be the case until Orders may be received to the contrary.
Mr John Bulkeley is my very good friend. He has taken uncommon pains to shew civilities to me, & continues to do the same. On every occasion evincing his politeness, hospitality & disposition to to serve me. He is one of the wealthiest Merchants of the Factory & a man well versed in business. I understand he has applied for the American Consulship. Indeed he has intimated the same to me, & produced to my view a letter from Mr Thomas Russel of Boston in answer to one from himself on the subject. Mr Bulkeley has made a principal part of his fortune in the American Trade; and from a desire of extending his connections in it, has doubtless been useful to othe[r] Americans as well as to me. I conceive him to be a good Englishman & a true Merchant, in heart. In the time of the war, he conducted in general

prudently: not, however (as I have understood) without being concerned in an English Privateer.
Truth, & the interest of the Republic are my only objects. I write at the desire of no Person—nor with the knowledge of any one. For I can have no possible interest in the matter, nor the remotest byas to an option, distinct from what may comport with the public weal. With sentiments of the purest esteem & respect I have the honor to be My dear Sir Your devoted Servant

D. Humphreys


P.S. At St Ubis, Bellem &c. it will be necessary for somebody or another to act in behalf of our Citizens. At the former is a Mr Bush, a Hambourgoise, now acting—at the latter, a Portuguese by the name of Bonventura Joze Morera, who is Vice Consul for, at least, half a Dozen nations.

